                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
    THE SHAIVITE TEMPLE                               §
                                                      §
    v.                                                §
                                                      §      Case No. A-19-CV-01136-RP-SH
    DRUG ENFORCEMENT                                  §
    AGENCY, ET AL.                                    §

                              REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE ROBERT PITMAN
    UNITED STATES DISTRICT JUDGE

         Before this Court is Plaintiff’s Motion to Proceed In Forma Pauperis (Dkt. No. 2). The District

Court referred this case to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1),

Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas.

                                     I.   GENERAL BACKGROUND

         On November 18, 2019, Plaintiff The Shaivite Temple, acting through Ryan Sasha Gallagher,

filed the instant Complaint against the Drug Enforcement Agency, Susan A. Gibson, and Dan

McCormick1 (“Defendants”). Dkt. No. 1. Plaintiff’s Complaint asserts jurisdiction under the

Administrative Claims provision of the Federal Tort Claims Act and alleges violations of human

rights and religious civil rights. Id. at 2. According to Plaintiff, “overzealous enforcement” of

Controlled Substance Laws has caused the DEA “to ignore and even actively attack Religion.” Id.

at 1. Plaintiff alleges that his brother died at age 12 and “could have been saved by Cannabinoids,”

but doctors were afraid due to federal law and the DEA’s “overzealous enforcement.” Id. at 1-2.


1
 Although Plaintiff included Dan McCormick in the style of the case, McCormick is not mentioned by
name in the Complaint.

                                                     1
Plaintiff states that he is a Hindu Shaivite and that in October 2017 he “petitioned the DEA,” but

has not received any substantive response. Id. at 1. Although Plaintiff does not further explain the

petition, based on the Complaint’s reference to cannabinoids, Plaintiff appears to claim that he

petitioned for a religious exemption to the Controlled Substance Act. See id. Plaintiff further

alleges, without any specific details, that Defendants have spied on his activity and meddled in

federal court case outcomes. Id. at 1. Plaintiff seeks $5.6 million in damages for himself, his family,

and his religious organization. Id. at 2.

                   II. MOTION TO PROCEED IN FORMA PAUPERIS

   Plaintiff asks to be permitted to file this lawsuit without paying the filing fee. After reviewing

Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs and financial

affidavit in support, the Court finds that he is indigent. Accordingly, the Court HEREBY

GRANTS Plaintiff in forma pauperis status and ORDERS his Complaint to be filed without

prepayment of fees or costs or giving security therefor, pursuant to 28 U.S.C. § 1915(a)(1). This

indigent status is granted subject to a later determination that the action should be dismissed if the

allegation of poverty is untrue or the action is found frivolous or malicious pursuant to 28 U.S.C.

§ 1915(e). Plaintiff is further advised that although he has been granted leave to proceed in forma

pauperis, a Court may, in its discretion, impose costs of court at the conclusion of this lawsuit, as

in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th Cir. 1994).

   As stated below, the Court has conducted a 28 U.S.C. § 1915(e) review of the claims made in

the Complaint and recommends that Plaintiff’s claims be dismissed under § 1915(e). Therefore,

service on the Defendant should be withheld pending the District Court’s review of the

recommendations made in this report. If the District Court declines to adopt the recommendations,

service should be issued on the Defendant at that time.




                                                  2
                  III. SECTION 1915(e)(2) FRIVOLOUSNESS REVIEW

    A.      Standard of Review

    Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review his Complaint under § 1915(e)(2), which provides in relevant part that

“the court shall dismiss the case at any time if the court determines that . . . the action or appeal

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.”

    Pro se complaints are liberally construed in favor of the plaintiff. Haines v. Kerner, 404 U.S.

519, 520-21 (1972). The Court must “accept as true factual allegations in the complaint and all

reasonable inferences that can be drawn therefrom.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996);

see also Watts v. Graves, 720 F.2d 1416, 1419 (5th Cir. 1983). In deciding whether a complaint

states a claim, “[t]he court’s task is to determine whether the plaintiff has stated a legally

cognizable claim that is plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star

Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). “A claim has facial

plausibility when the [nonmovant] pleads factual content that allows the court to draw the

reasonable inference that the [movant] is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. However, the

petitioner’s pro se status does not offer him “an impenetrable shield, for one acting pro se has no

license to harass others, clog the judicial machinery with meritless litigation, and abuse already

overloaded court dockets.” Farguson v. Mbank Houston N.A., 808 F.2d 358, 359 (5th Cir. 1986).

    B.      Plaintiff’s Complaint should be dismissed under § 1915(e)(2)

    Federal courts are courts of limited jurisdiction. Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct.

1743, 1746 (2019). Federal subject matter jurisdiction extends to civil cases “arising under the


                                                   3
Constitution, laws, or treaties of the United States,” or over civil cases in which diversity of

citizenship exists between the parties. 28 U.S.C. §§ 1331, 1332. As the party asserting federal

jurisdiction, Plaintiff bears the burden of demonstrating that jurisdiction is proper. Sureshot Golf

Ventures, Inc. v. Topgolf Int’l, Inc., 754 F. App’x 235, 239 (5th Cir. 2018), cert. denied, 139 S. Ct.

1330 (2019). Federal courts are “under an independent obligation to examine their own

jurisdiction.” United States v. Hays, 515 U.S. 737, 742 (1995); Gibson v. Fed. Bureau of Prisons,

121 F. App’x 549, 551 (5th Cir. 2004) (per curiam).

   “The United States enjoys sovereign immunity from suit, meaning it cannot be sued without

consent.” Gonzalez v. United States, 851 F.3d 538, 543 (5th Cir. 2017) (citations omitted).

Accordingly, a plaintiff may sue the United States only if a federal statute specifically waives

sovereign immunity. In re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 287

(5th Cir. 2012). It is well-established that the sovereign immunity of the United States extends to

its agencies. See FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a waiver, sovereign immunity

shields the Federal Government and its agencies from suit.”). Sovereign immunity thus extends to

the DEA and its agents. See, e.g., Richards v. Pennsylvania, 196 F. App’x 82, 85 (3d Cir. 2006)

(per curiam).

   Here, Plaintiff brings suit against the DEA and two of its purported agents, alleging that his

constitutional rights have been violated under color of federal law. Accordingly, Plaintiff’s

Complaint attempts to set forth a claim under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971). However, under the doctrine of sovereign immunity, Bivens claims cannot be brought

against an agency or its officers in their official capacities. Meyer, 510 U.S. at 483-86. Sovereign

immunity thus deprives the Court of jurisdiction over Plaintiff’s claim. See Anderson v. Jackson

State Univ., 675 F. App’x 461, 464 (5th Cir. 2017) (per curiam).




                                                  4
    Based on the foregoing, the Court finds that Plaintiff’s lawsuit should be dismissed because he

is seeking “monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(iii). Based on the nature of the events alleged in the lawsuit and the unlikelihood that

the jurisdictional issues could be cured with by an amendment, the Court finds that the case should

be dismissed without the opportunity to amend. See Rio Grande Royalty Co. v. Energy Transfer

Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010) (“The trial court acts within its discretion in

denying leave to amend where the proposed amendment would be futile because it could not

survive a motion to dismiss.”).

    Notably, Plaintiff Ryan Sasha Gallagher has filed numerous similar suits, albeit under his own

name rather than in the name of The Shaivite Temple, in several other federal district courts. See,

e.g., Gallagher v. Paxton, 2019 WL 4267438 (E.D. Tex. Sep. 10, 2019); Gallagher v. Ole Miss,

2019 WL 2617981 (N.D. Tex. May 28, 2019); Gallagher v. Wray, 2019 WL 2719285 (N.D. Tex.

May 24, 2019); Gallagher v. DEA, 2019 WL 1997481 (N.D. Miss. Apr. 16, 2019); Gallagher v.

DEA, Civil Action No. 1:18-CV-2439-UNA (D.D.C. Dec. 3, 2018); Gallagher v. DEA et al., Civil

Action No. 1:18-cv-02505-LTB (D. Colo. Nov. 9, 2018); Gallagher v. Drug Enf’t Agency, 2018

WL 1703121 (N.D. Tex. Feb. 8, 2018). In 2018 alone, Plaintiff pursued 36 different federal

actions. Gallagher v. DEA, 2019 WL 1997481, at *2 (N.D. Miss. April. 16, 2019). Several districts

have imposed sanctions on Plaintiff, preventing him from proceeding pro se or in forma pauperis

without obtaining permission from the court. Having reviewed this and numerous other filings by

Plaintiff in several other federal courts, the undersigned finds this action is a continuation of a

pattern of frivolous or malicious filings by this Plaintiff. The Court hereby warns that continued

frivolous filings in this District will warrant sanctions and similar filing restrictions.




                                                   5
                                 IV. RECOMMENDATION

   Based on the foregoing, the Court HEREBY GRANTS Plaintiff’s request to proceed in forma

pauperis. The undersigned also RECOMMENDS that the District Court DISMISS Plaintiff’s

lawsuit under 28 U.S.C. § 1915(e)(2) for lack of jurisdiction and failure to state a claim.

                                       V.    WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on November 27, 2019.



                                            SUSAN HIGHTOWER
                                            UNITED STATES MAGISTRATE JUDGE




                                                 6
